Citation Nr: 1538809	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  00-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability, to include arthritis, from April 24, 1997 to April 21, 2015, and in excess of 20 percent since April 22, 2015.

2.  Entitlement to an initial compensable rating for a neurological disability of the left lower extremity from April 24, 1997 to April 21, 2015, and in excess of 20 percent since April 22, 2015. 

3.  Entitlement to an initial compensable rating for a neurological disability of the right lower extremity from April 24, 1997 to April 21, 2015, and in excess of 20 percent since April 22, 2015.  

4.  Entitlement to service connection for a neurological/vestibular disorder, to include residuals of infection in the head.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 1956 to January 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which granted service connection for the lumbar spine disability and assigned a 10 percent rating effective June 1999.  Subsequently, a September 2013 rating decision issued by the VA Regional Office (RO) in Nashville, Tennessee, which is the Agency of Original Jurisdiction (AOJ) for this case, assigned a 10 percent rating for this disability effective April 1997.  Additionally, a May 2015 rating decision increased the rating for this disability to 20 percent disabling effective April 22, 2015.  The Veteran appealed the assigned ratings in these decisions and the matters are now before the Board.  

This case was previously before the Board on numerous occasions, including January 2015, at which times the Board remanded the matters for additional evidentiary and procedural development.  The Board finds that there has been substantial compliance with its January 2015 remand orders regarding the increased rating claim for the Veteran's lumbar spine disability and that it may, therefore, proceed with a determination of this issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge sitting at the Nashville RO in November 2014.  A transcript of his testimony has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a neurological/vestibular disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, for the entire period on appeal, the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, pain, limitation of motion, muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour, and requiring the use of a cane; however, the Veteran's thoracolumbar spine was not limited to forward flexion of 30 degrees or less, and intervertebral disc syndrome (IVDS) has not resulted in incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  His thoracolumbar spine also did not exhibit gibbus, kyphosis, flattening, lordosis, scoliosis, reverse lordosis, or ankylosis. 

2.  Resolving all doubt in the Veteran's favor, severe pain and numbness in the right lower extremity manifested by moderate incomplete paralysis of the sciatic nerve for the entire period on appeal, but these symptoms have not resulted in moderately severe incomplete paralysis of the sciatic nerve. 

3.  Resolving all doubt in the Veteran's favor, the Veteran's severe pain and numbness of the left lower extremity manifested by moderate incomplete paralysis of the sciatic nerve, but these symptoms have not resulted in moderately severe incomplete paralysis of this nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but not higher for a lumbar spine disability, to include arthritis, have been met for the entire time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242-5237 (2014).

2.  The criteria for a disability rating of 20 percent, but no higher, for neurologic manifestations of the lumbar spine disability in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2014).

3.  The criteria for a disability rating of 20 percent, but no higher, for neurologic manifestations of the lumbar spine disability in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.120, 4.123, 4.124, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected lumbar spine disability.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the date he was granted service connection for a lumbar spine disability, i.e., April 24, 1997.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The present appeal involves a disability of the musculoskeletal system, which is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran's lumbar sacral strain disability was rated as 10 percent disabling from April 24, 1997 to April 21, 2015, and it was rated as 20 percent disabling since April 22, 2015.  This disability is rated under DC 5242-5237 (degenerative arthritis of the spine and lumbosacral or cervical strain).  Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board deems the General Formula to be the most appropriate diagnostic code for the Veteran's lumbar sacral strain disability primarily because it pertains specifically to the diagnosed disabilities in the Veteran's case (degenerative disc disease (DDD) and arthritis).  Moreover, as will be discussed below, a rating under the General Formula would provide a higher benefit to the Veteran than a rating for his IVDS symptoms.  Thus, the evidence of record does not suggest that another diagnostic code would be more appropriate for this disability, and the Veteran has not requested that another diagnostic code be used.  However, the Board shall address the applicability of an additional diagnostic code for the Veteran's neurologic symptoms below.  Accordingly, the Board concludes that the Veteran is appropriately rated under the General Formula.

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a.  It provides that an evaluation of 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  For VA compensation purposes, ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Moreover, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veteran has had a history of pain and other symptoms associated with his cervical spine, as well as his thoracolumbar spine.  However, the Veteran is only service connected for his lumbar spine disability due to an in-service injury; thus, the General Formula rating criteria that relate to the cervical spine are not applicable to his case even though he has had cervical spine symptoms throughout this appeal.  

Prior to the appeal period, a January 1993 letter from a private doctor showed that he was involved in a motor vehicle accident (MVA) in October 1992, which injured his cervical and lumbosacral spine.  A November 1995 VA medical certificate showed that he complained of chronic lower back pain and chronic lower extremity numbness.  The medical professional's impression of the diagnostic testing was that he had degenerative joint disease (DJD).  

Likewise, a March 1996 VA orthopedic clinic note showed that the Veteran had a long history of lower back pain.  He was noted as having DJD of the lumbar spine with DDD, which prevented him from working.  He complained of pain and numbness in his left foot, and the doctor noted that he may need a neurological workup.  Upon examination, he was able to ambulate normally and he was comfortable in a chair but he exhibited global weakness.  The doctor noted that it was unclear if he was giving his best effort.  The Veteran again complained of lower back pain in August 1996, which was noted in a VA medical certificate.  He stated that he had intermittent, sharp pains that were radiating down his left leg for the previous three days.  A week later, he again complained of recurrent back pain with numbness in both legs. 

In a February 1997 letter, a private physician remarked that past magnetic resonance imaging (MRI) scans of the lower spine revealed spinal stenosis, specifically, lumbo-sacral stenosis.  He was noted as having bowel symptoms, which were associated with his residuals of a hemorrhoidectomy and not his back symptoms.  The doctor noted that he could only stand for three to four minutes, and that he had a loss of sensation of the left leg after standing only four to five minutes.  Moreover, he was noted as having a decreased range of motion of the lumbral-sacral spine.  His deep tender reflexes were present and equal, and he did not have demonstrable loss of sensation.  Very similar symptoms, including complaints of back pain that radiated down to lower extremities and bowel incontinence associated with hemorrhoids, were noted in an April 1997 VA general medicine progress note.  That same month, a VA orthopedic clinic progress note again noted a diagnosis of DJD, but he was also noted as not having bladder-related symptoms.  

In August 1997, the Veteran was afforded a VA examination, during which the examiner reviewed the pertinent medical records, took down the Veteran's statements and self-reported symptoms, and conducted an in-person examination.  The examiner noted that the pain in his neck and back caused him to have to get up and walk about the room at times.  He stood with weak knees and a stiff neck and lower back.  He got out of his chair with poor control after pushing himself up, he could not stand in one spot and ran forward a few steps before he got his bearing.  His gait was moderately board based, and propulsion and balance were moderately impaired.  Range of motion of the lower back on forward flexion was zero to 45 degrees.  Position sense was absent in the toes of both feet.  There was hypesthesia of the left posterior medial thigh, and hypesthesia of the right lower leg from the knee down.  Bilateral patellar reflexes were 1 to 2+, and Achilles reflexes were normal (2+) bilaterally.  There was mild muscle tightness in the lumbar and lumbosacral paravertebral muscles and tenderness in the left lumbosacral area.  The examiner concluded that he had residuals of a back injury that was superimposed on congenital narrowing of the spinal canal with an impaired gait.  The examiner also concluded that the Veteran had sensory and other motor impairment in the lower extremities that were secondary to his back injuries and problems.  

An August 1997 determination by the Social Security Administration (SSA) showed that the Veteran was deemed disabled and unable to work from January 1995.  The Veteran confirmed that he was unemployed and unable to work due to his medical disorders in a June 1999 statement in support of his claim.  The Board notes that the Veteran has submitted various statements regarding his back disability throughout the present appeal period.  Although some of these lay statements reference pain that radiated down his legs, the vast majority of these statements only addressed the elements of service connection for his lumbar spine disability and did not discuss his symptoms of this disability.  Of special note are statements, such as during a January 2001 hearing before a hearing review officer (DRO) where the Veteran endorsed symptoms of back pain, but also additional symptoms.  He also stated during this hearing that doctors informed him that his sciatic nerve was torn.  

In a March 2009 statement, the Veteran stated that he had arthritis in his back.  In August 2010, he stated that he used chiropractic medicine to treat his back disability symptoms, and in May 2011 he stated that doctors used heat, ice, and pain medication to treat his symptoms.  In a June 2012 statement in support of his claim, he contended that he has had numbness in his right leg for approximately 56 years, and he stated that he must take pain medication to control his symptoms.  He again indicated that he could not work due to this disability.  Furthermore, he stated that he is required to wear magnetic belt for his back problems.  He also stated that he must wear several magnetic belts for his back symptoms during the November 2014 Board hearing, and he submitted photographs of these belts in April 2013.  

In April 2009, he was afforded another VA examination during which an examiner reviewed his claims file, took down his history and symptoms, and performed an in-person examination.  The Veteran was noted as taking Naproxen and Aspirin daily for his lower back pain.  He reported a history of fatigue, decreased motion, weakness, and pain.  He had flare-ups in his spine that occurred every two to three weeks, and were alleviated by chiropractor manipulation.  He required the use of a cane, and he was unable to walk more than a few yards.  

Upon examination, he did not have gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or cervical or thoracolumbar ankylosis.  Moreover, he did not have spasms, atrophy, guarding, pain with motion, tenderness, or weakness in his thoracolumbar spine.  His range of motion and reflexes of the lower extremities were normal.  His range of motion of the thoraco-lumbar spine revealed forward flexion from zero to 100 degrees, extension from zero to 20 degrees, left and right lateral flexion of zero to 30 degrees, and left and right lateral rotation of zero to 30 degrees.  This testing did not reveal objective evidence of pain on active motion, pain following repetitive motion, or any additional limitation of range of motion after three repetitions.  

The examiner noted that a 1996 MRI of the spine showed congenital canal stenosis at the L3-S1 segments with minimal DDD at L5-SI and without associated canal or foraminal compromise.  The Veteran was noted as being unemployed for 10 to 20 years due to back pain and carpal tunnel syndrome symptoms.  His diagnosis was DDD resulting in lower back pain, and the examiner noted that this disability affected his usual daily activities, including chores, shopping, exercise, sports, recreation, traveling, and bathing.  

The Veteran underwent another VA examination in August 2009, which revealed identical results regarding the Veteran's symptomatology as the April 2009 VA examination.   However, this examiner reasoned that the Veteran had classic lumbar spine symptoms associated with spinal stenosis.  He had neurogenic claudication, where pain was exacerbated by walking, standing, or maintaining posture but was relieved by sitting or lying.  Additionally, he had some mild degenerative spinal disease contributing to his current symptoms.   

In another VA examination in November 2010, the examiner noted that he did not have a history of flare-ups, urinary or bowel impairment symptoms, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, fatigue, decreased motion, weakness, or spasms.  However, he did have a history of stiffness and pain in the lumbar spine.  He was again noted as requiring the use of a cane, and he reported being able to walk one-quarter of a mile.  An examination of his spine again revealed the lack of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or cervical or thoracolumbar ankylosis.  Additionally, his thoracolumbar spine did not show spasms, atrophy, guarding, pain with motion, tenderness, weakness, or abnormal spinal contour or gait.  

Range of motion testing revealed flexion from zero to 90 degrees, extension from zero to 30 degrees, left lateral flexion of zero to 20 degrees, right lateral flexion of zero to 20, left lateral rotation of zero to 15 degrees, and right lateral rotation of zero to 20.  He had objective evidence of pain following repetitive motion, but no additional limitation to range of motion after three repetitions.  His sensory, nerve, and reflex testing revealed normal results.  Imaging study results showed mild degenerative changes in the lower lumbar spine.  He was again diagnosed with DDD of the lumbar spine, which had a moderate effects on his chores and driving, and severe effects on sports and exercise.  

A March 2013 VA neurology progress note showed that the Veteran had a gait instability that was likely worsened by mild peripheral neuropathy, arthritis, and vision loss.  Additional VA treatment records in the claims file reiterate the symptoms mentioned above.  

Most recently, the Veteran underwent another VA examination in April 2015 during which the examiner reviewed his claims file, took down his self-reported symptoms, and performed an in-person examination.  He was diagnosed with lumbosacral strain, IVDS, DDD, and lumbar strain.  He reported flare-ups of back pain with overuse, and stated that he cannot stand or walk for long periods due to the back symptoms.  His range of motion of the revealed forward flexion from zero to 60 degrees, extension from zero to 10 degrees, left and right lateral flexion of zero to 10 degrees, and left and right lateral rotation of zero to 15 degrees.  Pain was noted during the exam and it caused functional loss.  He had evidence of pain with weight bearing, but no evidence of additional loss of function or range of motion after three repetitions.  He did not have muscle guarding, but disturbance of locomotion and interference with standing were additional contributing factors of his spine disability.  

Muscle strength testing of the hips, knees, ankles, and feet showed normal strength or active movement against some resistance.  He did not have any muscle atrophy and his reflex examination of the ankles and knees was normal.  The sensory examination showed decreased sensation to light touch for bilateral lower leg/ankle and bilateral foot/toes.  Additionally, he had moderate symptoms of radiculopathy in the sciatic nerve for both lower extremities, including symptoms of intermittent pain, paresthesias and/or dysesthesias, and numbness.  

The examiner also noted that the Veteran did not have ankylosis of the spine, but that he did have IVDS of the thoracolumbar spine.  However, he did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed and treated by a physician in the past 12 months.  He was again noted as having to use a cane for balance problems, which the examiner indicated was due to cebellar ataxia.  Diagnostic testing from March 2012 showed an impression of mild DDD at L3-L4 and L5-S1, with no changes compared to image testing performed in November 2010.  In addressing the impact of the spine disability on his ability to work, the examiner indicated that the Veteran is unable to perform duties requiring bending, stooping, lifting, standing, or walking; however, he was capable of sedimentary employment.  

After a full review of the evidence and incorporating the benefit of the doubt doctrine, the Board finds that the Veteran's lumbar spine disability has warranted a 20 percent rating, but no higher, for the entire time period on appeal, i.e., since April 24, 1997, under DC 5242-5237.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7. 

Initially, under the General Formula, the record fails to show either ankylosis or a fractured spine at any time during the appeal period.  Moreover, the evidence does not show forward flexion of the lumbar spine of 30 degrees or less; however, it does show that the Veteran had forward flexion of 45 degrees during the August 1997 VA examination.  Although several subsequent VA examinations have shown forward flexion in excess of 60 degrees, the most recent VA examination in April 2015 showed that his forward flexion was limited to 60 degrees.  The Board also notes that the Veteran has consistently reported symptoms of limited motion, pain, stiffness, and an abnormal gait since filing for service connection for a back disorder in April 1997.  Thus, after affording him the benefit of the doubt, the Board determines that his disability picture has approximated an evaluation of 20 percent for the entire time on appeal.  

Next, the evidence shows that although the Veteran currently has a diagnosis of IVDS, he has not experienced "incapacitating episodes" in the last 12 months; thus the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not provide a higher benefit for his lumbar disability symptoms.  

Therefore, the Board finds that the Veterans lumbar spine disability continues to warrant a 20 percent rating under DC 5242-5237 for the entire period on appeal.  See 38 C.F.R. § 4.71a. 

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, 8 Vet. App. At 202.  However, even though there is evidence of reduced forward flexion, and even after considering the effects of pain and functional loss, it is not limited to 30 degrees or less.  Instead, the VA examinations have shown that the Veteran's range of motion was not further limited upon repetitive testing.  Additionally, various medical evidence, including the VA examinations, have shown that his thoracolumbar spine has not exhibit gibbus, kyphosis, flattening, lordosis, scoliosis, reverse lordosis, or ankylosis at any point in time on appeal.  Thus, the Board determines that a rating in excess of 20 percent under DC 5242-5237 is not warranted at any time on appeal.  

Next, the Board is granting separate ratings for bilateral neurological symptoms of the lower extremities associated with the Veteran's lumbar spine disability, pursuant to DC 8520.  

The General Formula indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5243 at Note (1).  In this case, there are no objective findings of bowel or bladder impairment noted in the examination reports or in VA treatment records, aside from the symptoms associated with residuals of a hemorrhoidectomy.

Nonetheless, the record does contain evidence of neurological abnormalities associated with the Veteran's lumbar spine disorder.  Diagnostic Code 8520 rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , DC 8520.  

Additionally, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, they should be combined with application of the bilateral factor.  

The Veteran is currently rated at 20 percent disabling for his radiculopathy symptoms in his left and right lower extremities.  These ratings have been in effect since the April 2015 VA examination, which showed a diagnosis of radiculopathy and moderate impairment of the sciatic nerve.  However, the record includes subjective evidence of neurologic manifestations in the bilateral lower extremities associated with his lumbar spine disability for the entire period on appeal.  In particular, the Veteran has consistently endorsed symptoms of numbness and pain in his lower extremities since the 1990s, including statements that these symptoms are due to an injury to his sciatic nerves.  Moreover, medical evidence, such as a January 1993 letter from a private doctor and a November 1995 VA medical certificate, has shown that he has had numbness, pain, and reduced sensation in his legs since the 1990s.  Thus, resolving all doubt in the Veteran's favor, the Board finds that his pain and numbness of the right and left lower extremities has manifested by moderate incomplete paralysis of the sciatic nerve for the entire period on appeal pursuant to DC 8520.  

However, these symptoms have not resulted in moderately severe incomplete paralysis of the sciatic nerve as the Veteran's complaints of numbness, pain, and decreased sensation constitute subjective evidence of these symptoms.  The record does not include any objective findings indicating that his incomplete paralysis is moderately severe or severe, or that the sciatic nerve is completely paralyzed.  This determination is buttressed by the April 2015 VA examiner's findings, which show only moderate symptoms of radiculopathy.  Thus, a rating in excess of 20 percent for the Veteran's neurologic abnormalities of the left and right lower extremity is not warranted.  

Accordingly, the Board concludes that the Veteran's lumbar spine disability, to include arthritis, has been 20 percent disabling, and no more, throughout the entire rating period on appeal under DC 5242-5237.  Moreover, the Board concludes that the Veteran's neurological disabilities of the right and left lower extremities have been 20 percent disabling, but not higher, under DC 8520 for the entire period on appeal.  Therefore, after applying the benefit of the doubt doctrine, the Veteran's increased rating claims for a lumbar spine disability and neurological disabilities of the lower extremities must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's back disability symptoms.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the disability level and symptomatology.  The criteria rate his thoracolumbar disability on the basis of limitation of motion, to include as due to pain and weakness; thus, the demonstrated manifestations - namely limitation of motion, as well as loss of motion due to pain- are contemplated by the provisions of the rating schedule and the VA examiners specifically addressed the DeLuca factors during the examinations and the impact the Veteran's symptoms have on his employment. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his lumbar spine disability, and referral for consideration of an extra-schedular evaluation is not warranted.  

The Board also finds that his neurological disabilities of the right and left lower extremities are contemplated by the schedular rating criteria, which take into account the severity of the symptoms, muscular atrophy, movement, drop, and dangle of the feet.  Thus, the Board finds that the schedular rating criteria are adequate to rate the Veteran's neurological disabilities of his lower extremities. 

Moreover, the Board acknowledges that the Veteran is also service-connected for tinnitus and bilateral hearing loss, which are each rated as 10 percent disabling.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  However, as it pertains to the claim for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).   

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring SSA records, as well as records of private and VA treatment.  The duty to assist was further satisfied by VA examinations in August 1997, April 2009, August 2009, November 2010, and April 2015, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed more thoroughly below, the Board is remanding the Veteran's claim to service connection for a neurological/vestibular disorder for an adequate VA examination.  Moreover, the Veteran has specifically questioned the April 2015 VA examination, submitting lay statements questioning the veracity of the VA examiner's statements and findings regarding his balance symptoms.  However, the Board finds that the examination was adequate for the Veteran's lumbar spine disability because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Finally, the Board remanded the increased rating claim for the back disability most recently in January 2015 to schedule the Veteran for a VA examination and to issues a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA conducted a VA examination in April 2015 and issued an SSOC in May 2015.  Therefore, the Board finds that there has been substantial compliance with its January 2015 remand directives in regards to the increased rating claim for the Veteran's lumbar spine disability, and the Board has properly proceeded with the foregoing decision on this matter.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of his claim to an increased rating for a lumbar spine disability and no further notice or assistance is required.














ORDER

Entitlement to an initial rating of 20 percent, but not higher, for a lumbar spine disability, to include arthritis, from April 24, 1997 to April 21, 2015 is granted, but in excess of 20 percent since April 22, 2015 is denied.

A separate rating of 20 percent for a neurological disability of the right lower extremity under DC 8520 is granted from April 24, 1997 to April 21, 2015, subject to the controlling regulations governing the payment of VA monetary benefits, but in excess of 20 percent since April 22, 2015 is denied.  

A separate rating of 20 percent for a neurological disability of the left lower extremity under DC 8520 is granted from April 24, 1997 to April 21, 2015, subject to the controlling regulations governing the payment of VA monetary benefits, but in excess of 20 percent since April 22, 2015 is denied.  


REMAND

Unfortunately, the Board must remand the issues entitlement to service connection for a neurological/vestibular disorder and entitlement to a TDIU for additional evidentiary and procedural development.  In regards to the service connection claim for a neurological/vestibular disorder, the Veteran underwent a VA examination in April 2015 pursuant to the Board's January 2015 remand directives.  An otolaryngologist was asked to determine whether it was at least as likely as not (50 percent probability or greater) that any current present vestibular and/or neurological disorder, to include those manifested by cognitive disorder and balance problems, had causal origins in active service, to include as a result of claimed surgical treatment of the inner ear and sinuses in the late 1950s.  

Following an in-person examination in April 2015, the VA examiner provided two nexus opinions for the Veteran's current neurological and/or vestibular symptoms; one opinion was positive, the other was negative.  The examiner stated that it is likely that the Veteran's sinus and allergic rhinitis condition and associated episodic vertigo, not to include his constant cerebellar ataxia, was related to his military service.  However, in another opinion, the examiner determined that his chronic, constant ataxia and balance problems were not related to service, but were caused by subsequent developments.  The Board finds that this examination is inadequate to determine whether service connection is warranted in this matter because the VA examiner's opinions do not adequate explain which of the Veteran's current symptoms of a neurologic/vestibular disorder are etiologically related to service, and which are not related to service.  See Barr, 21 Vet. App. at 312 (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board determines that it must remand this matter for a clarifying opinion from the April 2015 VA examiner in order to separately distinguish which of the current symptoms of the Veteran's neurological/vestibular disorder are service related to his time in military service. 

In regards to the claim of entitlement to a TDIU, the record includes many instances where the Veteran has alleged that he has been unable to work due to his back disability dating back to a March 1996 VA orthopedic clinic note.  In fact, the evidence shows that he has been unemployed since the 1990s.  Moreover, SSA determined that he was disabled due to several medical conditions since January 1995, and several VA examiners have commented that his back disability affects his ability to work since April 1997.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Thus, the Board concludes that an inferred claim for a TDIU has been raised by the record in connection with the increased rating claim for the Veteran's lumbar spine disability pursuant to Rice.  

A TDIU may be granted in instances where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  In this case, the issue of entitlement to a TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request for the April 2015 VA examiner to provide an addendum opinion regarding the causal relationship between any current neurologic and/or vestibular disorder and the Veteran's time in military service.  Specifically, the examiner should state whether it is possible to differentiate the current symptomatology of the Veteran's neurologic/vestibular disorder and then determine whether the current symptomatology is causally related to military service.  The examiner should indicate if it is not possible to separate out these current symptoms of this disorder.  

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records.  The examiner should provide a detailed rationale for all opinions and conclusions expressed, and is reminded that the mere fact that service treatment records are not available for the Veteran cannot, in itself, constitute a rationale for any negative nexus opinion.  

2.  Following the above developments, the RO should adjudicate the issue of entitlement to service connection for a neurological and/or vestibular disorder in light of all the evidence of record.  

3.  After completing all indicated developments above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to a TDIU for the applicable appeal time period in light of all the evidence of record.  If it deems it appropriate, the RO's adjudication should include a referral to the Director, Compensation and Pension Service for extra-schedular consideration, to determine whether the Veteran is unemployable by reason of service-connected disabilities.  

4.  If any benefit sought on appeal remains denied for the issues of entitlement to service connection for a neurologic/vestibular disorder and entitlement to a TDIU, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


